DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments, filed on 03/12/2021.
Response to Arguments
3. 	Applicant’s arguments, see Remarks Pg 6-12, filed on 03/12/2021 with respect to the rejection(s) of claims 1-4, 7-13, 15-19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as explained in below.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-4, 7-10, 12-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”, US Pub 2017/0257033), in view of Vinciarelli et al. (“Vinciarelli”, US Pat 5805434).
Regarding claim 1, Liu teaches (Fig. 3-4, 7; para 31-37) in a switch mode power supply (Fig. 3) comprising: a flyback power converter (Fig. 3, 4, 7; i.e. 300) including: an input (Fig. 3, 4, 7; Vin);  an output (Fig. 3, 4, 7; Vout); a transformer (Fig. 3, 4, 7; 108) coupled between the input (Fig. 3, 4, 7; Vin) and the output (Fig. 3, 4, 7; Vout); a power switch (Fig. 3, 4, 7; i.e. Q2) coupled between the input (Fig. 3, 4, 7; Vin) and the transformer (Fig. 3, 4, 7; 108); and 
a clamp circuit (Fig. 3, 4, 7; i.e. 310) coupled between the input (Fig. 3, 4, 7; Vin) and the transformer (Fig. 3, 4, 7; 108), the clamp circuit (Fig. 3, 4, 7; i.e. 310) including: a capacitor (Fig. 3, C1); and a clamp switch (Fig. 3, Q3) coupled in series with the capacitor (Fig. 3, C1), and 
a control circuit (Fig. 3, 302) configured to control the power switch (Fig. 3, 4, 7; i.e. Q2) and the clamp switch (Fig. 3, 4, 7; i.e. 310); and 
wherein the switch mode power supply (Fig. 3) further comprising …the capacitor (Fig. 3, C1) of the clamp circuit (Fig. 3, 4, 7; i.e. 310) to adjust a (i.e. fixed, para 51) frequency of the clamp switch (Fig. 3, Q3) for optimizing efficiency of the switch mode power supply.
However, Liu fails to teach one additional capacitor coupled in parallel with the capacitor of the clamp circuit to facilitate selection of a combination of capacitors to adjust a resonant frequency. 
However, Vinciarelli teaches (Fig. 8, 17; col. 5 L32-col. 6 L51) teaches one additional capacitor (Fig. 8; 35) coupled (Fig. 8; via 39) in parallel with the capacitor (Fig. 8; 34) of the clamp circuit (Fig. 8; 32, 34, 35, 39) to facilitate selection (Fig. 8; using series connection of switch 32 with two capacitors 34-35) of a combination of capacitors to adjust a resonant frequency (col. 5 L32-col. 6 L51; and ‘col. 1 L9-L37, col. 1 L62-col. 2 L23’ teaches interchangeable use of flyback and/or forward converter).	
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Liu’s switch mode power supply to include parallel combination of capacitors in series connection with clamp switch, as taught by Vinciarelli, as doing so would have improved in providing faster duty cycle slewing and converter response time, as disclosed by Vinciarelli (abstract and col. 5L50-col. 6L23). 
Regarding claim 2, Liu teaches (Fig. 3, 4, 7) the capacitor (C1) of the clamp circuit (310) having a capacitor rating. 
	However, Liu fails to teach having two different capacitor ratings between clamp capacitor and at least one additional capacitor (connected to clamp capacitor).
However, Vinciarelli teaches (Fig. 8, 17; col. 5 L32-col. 6 L51) having two different capacitor ratings (Fig. 8; 34 vs, 35) between clamp capacitor and at least one additional capacitor (col. 5 L32-col. 6 L51; and ‘col. 1 L9-L37, col. 1 L62-col. 2 L23’ teaches interchangeable use of flyback and/or forward converter).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Liu’s switch mode power supply to include parallel combination of capacitors in series connection 
Regarding claim 3, Liu fails to teach the different capacitor ratings include different capacitances. 
However, Vinciarelli teaches (Fig. 8, 17; col. 5 L32-col. 6 L51) the different capacitor ratings include different capacitances (34 vs. 35) (col. 5 L32-col. 6 L51; and ‘col. 1 L9-L37, col. 1 L62-col. 2 L23’ teaches interchangeable use of flyback and/or forward converter).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Liu’s switch mode power supply to include parallel combination of capacitors in series connection with clamp switch, as taught by Vinciarelli, as doing so would have improved in providing faster duty cycle slewing and converter response time, as disclosed by Vinciarelli (abstract and col. 5L50-col. 6L23). 
Regarding claim 4, Liu teaches clamp capacitor (C1) having a DC voltage ratings (since C1 is receiving DC signal from 316). 
However, Liu fails to teach the different capacitor ratings include different DC voltage ratings.
However, Vinciarelli teaches (Fig. 8, 17; col. 5 L32-col. 6 L51) the different capacitor ratings (34 vs. 35) include different DC voltage ratings (col. 5 L32-col. 6 L51; and ‘col. 1 L9-L37, col. 1 L62-col. 2 L23’ teaches interchangeable use of flyback and/or forward converter).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Liu’s switch mode power supply to include parallel combination of capacitors in series connection with clamp switch, as taught by Vinciarelli, as doing so would have improved in providing faster duty cycle slewing and converter response time, as disclosed by Vinciarelli (abstract and col. 5L50-col. 6L23). 
Regarding claim 7, Liu teaches (Fig. 3, 4, 7) the transformer (108) includes at least one primary winding (110) and at least one secondary winding (112), and wherein the clamp circuit (310) is coupled across the at least one primary winding (110) of the transformer (108).
Regarding claim 8, Liu teaches (Fig. 3, 4, 7) the clamp circuit (310) includes an inductor (L1) coupled between the capacitor (C1) of the clamp circuit (310) and the at least one primary winding (110) of the transformer (108).
Regarding claim 9, Liu teaches (Fig. 3, 4, 7) the transformer (108) includes at least one primary winding (110) and at least one secondary winding (112), and wherein the flyback power converter (300) includes a 
Regarding claim 10, Liu teaches (Fig. 3, 4, 7) the control circuit (302) is configured to sense a parameter on a secondary side (i.e. 306 sensing 112) of the transformer (108) and control the clamp switch (Q3) based on the sensed parameter.
Regarding claim 12, Liu teaches (Fig. 3, 4, 7) the rectification circuit (Q1) includes a synchronous rectifier.
Regarding claim 13, Liu teaches (Fig. 3, 4, 7) the control circuit (302) is configured to control the synchronous rectifier (Q1) and the clamp switch (Q3) to turn on and turn off substantially simultaneously(para 33).
Regarding claim 15, Liu teaches (Fig. 3, 4, 7) the transformer (108) includes at least one primary winding (110) and at least one secondary winding (112); and wherein the clamp circuit (310) includes an inductor (L1) coupled between the capacitor (C1) of the clamp circuit (310) and the at least one primary winding (110) of the transformer (108).
Regarding claim 16, Liu teaches (Fig. 3, 4, 7) the control circuit (304) is configured to sense a parameter (304) on a secondary side (112) of the transformer (108) and control the clamp switch (Q3) based on the sensed parameter (para 33).
Regarding claim 18, Liu teaches (Fig. 3, 4, 7) the rectification circuit (Q1) includes a synchronous rectifier.
Regarding claim 19, Liu teaches (Fig. 3, 4, 7) the control circuit (302) is configured to control the synchronous rectifier (Q1) and the clamp switch (Q3) to turn on and turn off substantially simultaneously (para 33).
6. 	Claims 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub 2017/0257033), in view of Vinciarelli (US Pat 5805434) and Lau (US Pub 2002/0021577).
Regarding claim 11, Liu and Vinciarelli fail to teach (Fig. 3, 4, 7) the sensed parameter (304) includes a sensed rectified current.
However, Lau teaches (Fig. 3, para 27-30) the sensed parameter (400,300) includes a sensed rectified current (para 27-30).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Liu and Viniciarelli’s converter to include a se4nsed rectified current to be used as a secondary side sensed parameter, as disclosed by Lau, as doing so would have improved in controlling the current feedback for the converter, as taught by Lau (para 26 and abstract).

Regarding claim 17, Liu teaches (Fig. 3, 4, 7) the transformer (108) includes at least one primary winding (110) and at least one secondary winding (112); wherein the flyback power converter (300) includes a rectification circuit (Q1) coupled between the at least one secondary winding (112) of the transformer (108) and the output (Vout); and wherein the sensed parameter (304).
Liu and Vinciarelli fail to teach (Fig. 3, 4, 7) the sensed parameter (304) includes a sensed rectified current.
However, Lau teaches (Fig. 3, para 27-30) the sensed parameter (400,300) includes a sensed rectified current (para 27-30).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Liu and Viniciarelli’s converter to include a se4nsed rectified current to be used as a secondary side sensed parameter, as disclosed by Lau, as doing so would have improved in controlling the current feedback for the converter, as taught by Lau (para 26 and abstract).
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-Th 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        08/02/2021



/Nguyen Tran/Primary Examiner, Art Unit 2838